                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                          Civ. No. 7:19-CV-00215-FL

HAZEL KEATON,                             )
                                          )
              Plaintiff,
                                          )
      v.                                  )
ANDREW SAUL,                              )    ORDER
COMMISSIONER OF SOCIAL                    )
SECURITY,                                 )
                                          )
              Defendant.                  )
                                          )

      This matter is before the Court on plaintiff’s Motion for Summary Judgment

and defendant’s Motion for Remand to the Commissioner. Plaintiff’s counsel

consented to the defendant’s Motion for Remand.

      Accordingly, for good cause shown, the Court hereby reverses the

Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to the Commissioner for further proceedings. See Shalala v. Schaefer, 509 U.S.

292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

                     7th day of August, 2020
      Ordered this _______



                                       ___________________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge




           Case 7:19-cv-00215-FL Document 25 Filed 08/07/20 Page 1 of 1
